Citation Nr: 0201477	
Decision Date: 02/13/02    Archive Date: 02/20/02	

DOCKET NO.  01-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness, plus interest.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises in St. Petersburg, Florida, that held 
that the veteran had exhibited bad faith in creation of the 
overpayment in the calculated amount of $24,975, plus 
interest.


FINDINGS OF FACT

1.  The veteran purchased property in December 1989 secured 
by a VA home loan guaranty and agreed to indemnify VA in the 
event of a loss following a default.  

2.  The veteran defaulted on his mortgage payments in 
September 1990.

3.  The veteran's default resulted in a loan guaranty 
indebtedness in the calculated amount of $24,975, plus 
interest.

4.  The veteran's bankruptcy filings were not done as part of 
a plan of deceptive dealing.  

5.  The veteran was at fault in creating the loan guaranty 
indebtedness and VA was not at fault.

6.  The veteran did not change his position to his detriment 
in reliance on the VA loan guaranty, denial of waiver would 
not defeat the purpose of the benefit, the veteran has not 
relinquished a valuable right or incurred a legal obligation 
in reliance on the benefit, but failure to make restitution 
would not result in unfair gain to the veteran and recovery 
of the loan guaranty indebtedness would result in undue 
hardship.


CONCLUSION OF LAW

Bad faith, misrepresentation, and fraud are not shown and 
recovery of the loan guaranty indebtedness in the calculated 
amount of $24,975 plus interest would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5302 (West 1991& Supp. 2001); 38 C.F.R. 
§§ 1.963, 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  See also 
recently published regulations at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2000), to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  In this regard, the Board observes that records 
relating to the veteran's guaranty VA loan have been 
obtained.  The veteran has been afforded a personal hearing 
and has submitted a financial status report.  The veteran and 
his representative have been provided a statement of the case 
informing them of the governing legal criteria, the evidence 
considered, and the reasons for the decision.  The Board 
concludes that the VA has complied with the VCAA and that the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

At the time of the transfer of the property to the veteran in 
December 1989, all delinquent payments were brought current.  
At the time of the transfer the veteran assumed to pay all 
obligations of prior owners under the terms of an instrument 
creating the loan to indemnify the VA to the extent of any 
claim for payment arising from the guaranty or insurance of 
the indebtedness.  The veteran thereafter made payments until 
September 1990 when he became delinquent.  

An October 29, 1990, memorandum indicates that the veteran 
reported that his reason for delinquency was due to losing 
his job.  Discussions, at that time, included talk regarding 
making fewer than the required payments as well as the 
veteran indicating that he might have a possible buyer for 
the property.  A January 1991 entry indicates that the 
property was listed for sale with a real estate agency.  

A notice of foreclosure, dated January 11, 1991, was given.  
The veteran filed for bankruptcy on January 28, 1991.  The 
bankruptcy filing was under Chapter 13 of the Bankruptcy Law.  
The veteran filed a subsequent Chapter 13 Bankruptcy in 
October 1994 and this was converted to a Chapter 7 Bankruptcy 
in November 1994.  In May 1995 the Court dismissed the 
veteran's bankruptcy petition because he failed to refile his 
motion for leave to proceed in Forma Pauperis and he had not 
paid his filing fee.  The foreclosure sale on the property 
was held in October 1995.  

In a December 1995 filing the veteran asserts that the sale 
of the property subject to the VA loan guaranty was improper 
and it had been his intention to offset the amount owed with 
a judgment obtained in the U.S. Bankruptcy Court.  

In a September 2001 VA financial status report the veteran 
indicates that his only income was his VA pension in the 
monthly amount of $775.  He reports that his total expenses 
were $783, consisting of rent or mortgage of $295, food of 
$200, utilities and heat of $200, telephone of $28, clothing 
of $50, and other expenses of $10.  He indicates that he has 
no creditors and that his cash in the bank consisted of $27, 
with cash on hand of $7.  His furniture and household goods 
had a value of $200 and he had a 1991 vehicle.  He reported 
no other assets.  

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  
38 U.S.C.A. § 5302.  Bad faith generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from a VA benefit/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the Government. 
38 C.F.R. § 1.965(b)(2).  In order to establish 
misrepresentation, the VA must show that there was a willful 
misrepresentation of a material fact or the willful failure 
to disclose a material fact with the intent of obtaining or 
retaining, or assisting an individual to obtain eligibility 
for VA benefits.  In order to determine whether 
misrepresentation exists, VA must prove a willful intent on 
the part of the debtor.  The burden of proof lies solely with 
VA.  38 C.F.R. § 1.962(b), 1.965(b)(1).

The evidence could be construed as indicating that the 
veteran filed the bankruptcy petitions for the purpose of 
delaying the foreclosure so that he could continue to benefit 
by retaining possession of the property without making 
payment, and the record indicating that he was never actually 
discharged from bankruptcy, but that his petitions were 
ultimately dismissed, would support this.  During his 
personal hearing he indicated that it was his intent, in 
filing the bankruptcy petition, to obtain a judgment on other 
property he believed he had an interest in and use the 
proceeds from that judgment to satisfy his obligation on the 
property subject to the VA guaranteed loan.  His assertion 
during his personal hearing, held before a member of the 
Board in September 2001, is consistent with his December 1995 
filing.  

While the record does not indicate whether there was ever any 
real possibility that the veteran might be successful in 
obtaining the judgment against the other property as part of 
an effort to satisfy the obligation on the property subject 
to the VA guaranteed loan, the evidence that this was his 
intent is pertinent in determining whether there was bad 
faith on his part or whether he actually entered into a 
misrepresentation.  Because bad faith or misrepresentation 
must be shown by a preponderance of the evidence, the Board 
concludes that evidence indicating other possible 
justifications for the bankruptcy proceedings brings into 
equipoise whether the veteran's action in filing for 
bankruptcy constitutes bad faith.  Therefore, in resolving 
all doubt in the veteran's behalf, the Board concludes that 
the veteran did not commit fraud, misrepresentation, or have 
bad faith in the proceedings.  38 U.S.C.A. § 5302.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all-inclusive.  The 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

There is no indication that there was any fault on the part 
of the VA in creating the loan guaranty indebtedness.  
Rather, the sole fault lies with the veteran in his failure 
to make timely payments on the property subject to the VA 
loan guaranty that resulted in foreclosure and creation of 
the loan guaranty indebtedness in the amount of $24,975 plus 
interest.  Further, there is no indication that the veteran 
changed his position to his detriment in reliance on the VA 
loan guaranty.  Rather, it was his loss of employment that 
resulted in his detriment.  

However, failure of the veteran to repay the loan guaranty 
indebtedness would not result in unfair gain to him since he 
no longer possesses the property and recovery of the 
overpayment would result in undue hardship to the veteran, 
causing him to be unable to pay for the basic necessities of 
life.  In this regard, the evidence reflects that the veteran 
has been found to be totally and permanently disabled and is 
in receipt of nonservice-connected VA pension benefits.  The 
veteran testified that he did receive a retroactive VA 
payment of approximately $16,000, but that this sum was paid 
to his mother-in-law to reimburse her for monies previously 
extended to him.  On his financial status report he indicated 
that his monthly deficit was often made up by his mother-in-
law.  Therefore, the Board concludes that the monies repaid 
to the mother-in-law would have been for the basic 
necessities of life.  When all the factors are considered, as 
set forth in the above analysis, there is an equipoise in the 
evidence with respect to whether or not recovery of the loan 
guaranty data in question would be against equity and good 
conscience.  In resolving all doubt in the veteran's behalf, 
recovery of the loan guaranty debt in the amount of $24,975, 
plus interest, would be against equity and good conscience.  


ORDER

Waiver of recovery of the overpayment of loan guaranty 
indebtedness in the calculated amount of $24,975 plus 
interest is granted.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

